Citation Nr: 1728964	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  08-02 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from April 1969 to June 1971 in the United States Army, including service in the Republic of Vietnam.  His military commendations included the Air Medal, Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry with Palm Unit Citation Badge, and the Vietnam Cross of Gallantry with Gold Star Unit Citation Badge. The Veteran died in September 2006.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2009 and September 2011, the Board remanded this claim for further evidentiary development.  In March 2016, the Board denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

The Appellant appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2016, VA's General Counsel and the Appellant (through her representative) filed a Joint Motion for Remand (JMR) with respect to the appealed claims.  By an Order dated in that same month, the Court granted the JMR, and the issue of entitlement to service connection for the cause of the Veteran's death was remanded to the Board for action consistent with the JMR.

In February 2017, the Board remanded this matter for action consistent with the JMR.

In March 2017, the Board vacated the February 2017 remand, finding that the Appellant's representative was denied due process on behalf of the Appellant.  The Appellant and her representative were afforded 90 days from the date of the vacatur to submit additional evidence and/or argument.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As previously noted, a JMR was filed in this case in October 2016.  Therein, the parties agreed to remand the issue of entitlement to service connection for the cause of the Veteran's death, pursuant to the Court's decision in Polovick v. Shinseki, 23 Vet.App. 48, 55 (2009), where the Court found that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  The parties directed that the Board should provide adequate reasons or bases to support its conclusion in March 2016 that a July 2013 VA examination was adequate, despite the examiner's failure to provide a medical opinion as to whether service connection for liver cancer is warranted on a direct basis due to herbicide exposure, notwithstanding the fact that liver cancer is not listed as a cancer entitled to presumptive service connection. 

By way of history, the immediate cause of death listed on the Veteran's death certificate was cancer of the liver metastatic to the lung.  Hepatitis C also was listed as a significant condition contributing to death but not resulting in the underlying cause of death.

The Appellant contends that the Veteran developed hepatitis C in service and/or that his subsequent cancer was caused by exposure to herbicides, including Agent Orange, during his service in Vietnam and that these disorders caused or materially contributed to his death.  She believes that in-service complaints of coughing up blood was the onset of symptoms that he experienced thereafter (although initial post-service treatment visits had been unable to pinpoint a cause for the symptoms) until a formal diagnosis of hepatitis C.  She also appears to argue that joint damage from a helicopter crash in Vietnam also contributed to his death.

The service treatment records do not include complaints, treatment, or diagnoses of liver or lung cancer, or hepatitis C.  That said, in July 1970 the Veteran was found to be coughing up blood and was hospitalized for 24 hours.  There was no evidence of a gastrointestinal bleed and he was transferred for treatment for other problems.  There were no further complaints of this type of symptomatology during service, including at separation.  In March 1970, the Veteran was involved in a helicopter accident.  He denied any injuries, but there was a moderate amount of anxiety. 

After service, the Appellant noted that the Veteran had been seen for internal bleeding in 1974 and 1984 and that the cause had not been determined.  Thereafter, from 1988 to 1995 the Veteran had experienced intermittent internal bleeding, with increased joint pains and stiffness.  In approximately 1990, the Veteran was found to have decreased liver function that was attributed to alcohol abuse.  The Appellant disagrees with that assessment, asserting the Veteran had only been drinking a few beers per day to that point, but the medical records are replete with notations of drug and alcohol abuse.  In October 1995, a liver/spleen scan showed changes compatible with cirrhosis or hepatitis.  In approximately February 1996, hepatitis C was formally diagnosed.  There was no evidence of liver cancer at that time.  By July 1998, the hepatitis C had resulted in terminal liver failure. 

In August 2006, the Veteran complained of coughing up blood for the previous 10 days.  In late August 2006, a CT scan was suggestive of a primary liver neoplasm. The diagnosis was metastatic cancer, primary probably liver.  One day before the Veteran's death in September 2006, a private physician noted that the Veteran had a diagnosis of metastatic cancer to the lungs of unknown etiology.  The record noted that the Veteran used to be a heavy drinker until about 8 years previously when he had been diagnosed with hepatitis and to have smoked more than a pack of cigarettes per day for 20 years.  The report concluded: "At this point the patient appears to have metastatic cancer to the lungs.  He might have a primary lung cancer with contralateral metastases or he might have something that originated in his gall bladder or his liver.  He could also have gastric cancer given his family history."

An August 2007 letter from the Veteran's treating physician until 2001 stated that the Veteran "died as a consequence of his cirrhosis from hepatitis C being complicated by hepatocellular carcinoma.  He likely contracted the hepatitis C in 1974 when he received blood transfusions for gastrointestinal bleeding."

A July 2013 VA medical opinion was obtained.  The reviewing physician noted review of the claims file and observed that no autopsy or tissue biopsy had been conducted to determine the precise nature of the cancer the Veteran had.  The Veteran had diagnoses of hepatitis C, chronic liver failure, cirrhosis, diffuse metastatic lung cancer, and probable primary liver neoplasm.  The examiner discussed the Veteran's service treatment records and the absence of any evidence indicating hepatitis or even a serious viral infection with resulting fatigue.  The physician noted the hospitalization for a possible gastrointestinal bleed, but stated that the condition resolved and did not reoccur during service.  The physician concluded that it was less likely than not that the upper gastrointestinal bleed was related to his death and was more likely associated with stress while in service, based on the Veteran's mental problems during service.  Although there was no tissue evidence conclusively demonstrating if the primary cancer was in the liver or lung, given the Veteran's long history of hepatitis C and known relationship between hepatitis C and liver cancer, it seemed more likely than not that the primary site of the cancer was in the liver, particularly given the long history of abnormal liver function since 1996.  In addition, the physician concluded that it was less likely than not that the Veteran's death was related to his military service in any way, to include herbicide exposure.  The rationale was that liver cancer was not one of the presumptive service-connected conditions with a known link to herbicide exposure and given that radiologic reports showed that the lung cancer appeared to be metastatic, rather than a primary tumor in the lungs.

At issue here is the Board's previous reliance on the July 2013 VA examination.  As noted above, the examiner did not provide an opinion as to whether the Veteran's liver cancer is directly related to his exposure to herbicide agents during his military service, notwithstanding the fact that liver cancer is not listed as a cancer entitled to presumptive service connection.  Such an opinion is not of record, and pursuant to the directives of the October 2016 JMR, as well as the holding in Polovick, remand is required to obtain an addendum opinion that addresses this deficiency.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the etiology of the Veteran's liver cancer.  The entire claims file, to include the October 2016 JMR and this remand, must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liver cancer was caused or aggravated by the Veteran's military service, to include exposure to herbicide agents, despite the fact that liver cancer is not listed as a cancer entitled to presumptive service connection.

2. Following any additional indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




